                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                         Civil Action No. 1:17-cv-01019-LCB-LPA


 PACKRITE, LLC,

                          Plaintiff,
                                                      STIPULATION OF VOLUNTARY
        v.                                             DISMISSAL WITH PREJUDICE
 GRAPHIC PACKAGING
 INTERNATIONAL, LLC,

                          Defendant.


       NOW COME Plaintiff PACKRITE, LLC and Defendant GRAPHIC PACKAGING

INTERNATIONAL, LLC, through counsel, and hereby stipulate to the dismissal, with prejudice,

of all remaining claims and counterclaims filed between and among the parties in this cause, in

their entirety, pursuant to Rule 41 of the Federal Rules of Civil Procedure, with each party to bear

its own costs and fees.


       This the 11th day of December, 2020.



 /s/: Christopher C. Finan                           /s/: Lex M. Erwin
 Christopher C. Finan                                Lex M. Erwin
 N.C.S.B. No. 27820                                  N.C.S.B. No. 34619
 Attorney for Plaintiff                              Attorney for Defendant
 ROBERSON HAWORTH & REESE, PLLC
 300 North Main Street, Suite 300                    ERWIN CAPITANO & MOSS, PA
 P. O. Box 1550                                      4521 Sharon Road, Suite 350
 High Point, NC 27261                                Charlotte, NC 28211
 Telephone: (336) 889-8733                           Telephone: (704) 716-1200
 Email: cfinan@rhrlaw.com                            Email: lerwin@ebcmlaw.com




      Case 1:17-cv-01019-LCB-LPA Document 121 Filed 12/11/20 Page 1 of 1
